ACCEPTED
                                                                                           12-14-00323-CV
                                                                              TWELFTH COURT OF APPEALS
                                                                                            TYLER, TEXAS
                                                                                     10/8/2015 10:52:32 AM
                                                                                                 Pam Estes
                                                                                                    CLERK

                               NO. 12-14-00323-CV

                             IN THE                 FILED IN
                                             12th COURT OF APPEALS
                    TWELFTH COURT OF APPEALS      TYLER, TEXAS
                                             10/8/2015 10:52:32 AM
                          TYLER, TEXAS
                                                                          PAM ESTES
__________________________________________________________________
                                                         Clerk



DAVID TUBB, ET AL.                                                APPELLANTS

V.

ASPECT INTERNATIONAL, INC., ET AL.                                APPELLEES

__________________________________________________________________


           APPELLEES’ NOTICE REGARDING CROSS-APPEAL

__________________________________________________________________

      Appellees, Aspect International, Inc., and James Sterling, previously filed a

notice of appeal to preserve their rights to request an alteration of the trial court’s

judgment. Appellees have elected not to seek an alteration of the final judgment.

Accordingly, they will not file a Cross-Appellants’ Brief in this case.




                                          1
                                          Respectfully submitted,

                                          M. KEITH DOLLAHITE, P.C.
                                          5457 Donnybrook Avenue
                                          Tyler, Texas 75703
                                          (903) 581-2110
                                          (903) 581-2113 (Facsimile)
                                          keith@mkdlaw.us

                                                /s/ Keith Dollahite
                                          By:___________________________________
                                                M. Keith Dollahite
                                                State Bar No. 05958550

                                                TREY YARBROUGH
                                                State Bar No. 22133500
                                                YARBROUGH WILCOX, PLLC
                                                100 E. Ferguson, Suite 1015
                                                Tyler, Texas 75702
                                                903-595-3111 office
                                                903-595-0191 fax
                                                Trey@yw-lawfirm.com

                                  CERTIFICATE OF SERVICE

      A copy of this document was filed and served electronically on Gregory D.
Smith, Ramey & Flock, P.C., 100 East Ferguson, Suite 500, Tyler, Texas 75702,
gsmith@rameyflock.com; and Wesley Hill, P.O. Box 1231, Longview, Texas 75606,
wh@swfirm.com on October 8, 2015.

                                               /s/ Keith Dollahite
                                          ______________________________________



© M. Keith Dollahite, P.C. 2015




                                            2